Motion Granted; Order filed May 30, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00257-CV
                                   ____________

                   IN THE INTEREST OF K.K.B., A CHILD


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-07296J

                                      ORDER

      Appellant is represented by appointed counsel, Donald M. Crane. Appellant’s
brief was originally due April 30, 2019. We granted two extensions of time to file
appellant’s brief until May 30, 2019. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed. On May 30, 2019, counsel filed a further request for extension of
time to file appellant’s brief. We grant the request and issue the following order.

      We order Donald M. Crane to file a brief with the clerk of this court on or
before June 7, 2019. If Donald M. Crane does not timely file the brief as ordered,
the court may issue an order requiring appointment of new counsel.



                                       PER CURIAM